DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 & 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 20110215294).
Regarding claim 11, Suzuki discloses that a semiconductor light emitting device comprising:
a substrate 2;
a first semiconductor layer 3, which is provided on the substrate and has a first conductivity;
an active layer 4, which is provided on the first semiconductor layer and generates ultraviolet light by electron-hole recombination;
a second semiconductor layer 5, which is provided on the active layer 4 and has a second conductivity different from the first conductivity 5 (Fig. 1A-1C); 
a first electrode 12 electrically connected to the first semiconductor layer; and
a second electrode 14 electrically connected to the second semiconductor layer (Fig. 1A-1C); 
wherein the first semiconductor layer 3 surrounds the active layer 4 and the second semiconductor layer 5 ( the active and the second semiconductor are protruded from the first semiconductor layer 3 in Fig. 1A-1C), wherein the active layer and the second semiconductor layer form a perimeter (the protruded portion of the active and the second semiconductor layer), wherein a plurality of regions 15, in which the active layer at a predefined distance away from the perimeter does not emit ultraviolet light (no active layer at 25), are formed, and wherein a passage is present between the regions that has a width smaller than a minimum width of the perimeter, passing by the regions (Fig. 1A, shortest distance of the perimeter is greater than a distance between element 15).
Reclaim 12, Suzuki discloses that the perimeter has rounded junctions (Fig. 1A-1C).
Reclaim 16, Suzuki discloses that at least one of the regions is present in an area of the perimeter of a maximum width (Fig. 1A-1C).
Reclaim 17, Suzuki discloses that the plurality of regions includes a first region, a second region, and a third region, and a passage is formed between the first region and the second region and between the second region and the third region, respectively (Fig. 1A-1C).
Reclaim 18, Suzuki discloses that the plurality of regions is formed in a circular shape (Fig. 1A-1C).
Reclaim 19, Suzuki discloses that the substrate is a light-transmitting substrate (Fig. 1A-1C).
Reclaim 20, Suzuki discloses that the perimeter is at a predefined distance away from the plurality of regions, and the passage has a width less than twice the distance (Fig. 1A-1C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20110215294) in view of Hirano et al. (US 20170263817).
Reclaim 13, Suzuki fails to teach that an insulating layer formed on the first semiconductor layer, the second semiconductor layer and the active layer:
a first pad electrode, which is formed on the insulating layer and electrically connected to the first electrode; and 
a second pad electrode, which is formed on the insulating layer and electrically connected to the second electrode.
However, Hirano suggests that an insulating layer 14 formed on the first semiconductor layer 6, the second semiconductor layer 8, 9, 10and the active layer 7;
a first pad electrode 19 or 16, which is formed on the insulating layer and electrically connected to the first electrode; and 
a second pad electrode 15, which is formed on the insulating layer and electrically connected to the second electrode (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Suzuki with an insulating layer formed on the first semiconductor layer, the second semiconductor layer and the active layer:
a first pad electrode, which is formed on the insulating layer and electrically connected to the first electrode; and 
a second pad electrode, which is formed on the insulating layer and electrically connected to the second electrode as taught by Hirano in order to protect semiconductor device by providing an insulation layer and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 14, Suzuki & Hirano disclose that the active layer has a lateral surface arranged at an obtuse angle with a top surface of the first semiconductor layer (Fig. 6).
Reclaim 15, Suzuki & Hirano are silent that the second semiconductor layer has a top surface smaller than that of the active layer.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain size of the second semiconductor layer, because it would have been to obtain a certain size of the second semiconductor layer to achieve efficiency of light emission by providing refraction by changing the second semiconductor layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899